Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 22-24, 27-28, 30-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to cancellation of claim 21 which overcomes the outstanding rejections (i.e. 35 U.S.C. 112, 1st and 2nd paragraph, rejections as well as 35 U.S.C. 102(b) rejection). While prior art such as Cumberland (20050123436) discloses a sterilization unit system as set forth in now cancelled claim 21 (which has now been incorporated into claim 35) as set forth in paragraph 26 on pp. 7-8 of Office Action mailed 11/18/2020, Cumberland (‘436) does not specifically teach the steps of the method as set forth in claim 35 in combination with the structural features of the sterilization unit system now set forth in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799